 

 

-Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 1of 8

Ol{Nathaniel Marcus Gann
#664542: B2-26-03L
02] VSP

P.O. Box 96:
03|/Chowchilla, CA 93610

 

04]/ Plaintiff in Pro Se

05
06 UNITED STATES DISTRICT COURT ©
07 EASTERN DISTRICT OF CALIFORNIA

O8{|Nathaniel Marcus Gann Case No.: 1:19cv-0439-DAD-JLT (PC)

Objections to Magistrate Judge's

09 Plaintiff,
Findings and Recommendations

10 Vv.

11)R. Garcia, et al.,

ee Oe eee wes ws

 

12 Defendants,
13
14 on 8/5/20 Plaintiff recieved the Magistrate Judge's F&R, and due to

15 difficulties arising from both the CoVid-19 Pandemic and other ongoing

16 Litigation, the plaintiff requested an extension to file this objection,
17}The difficulties continue, but plaintift files this objection with the
1s{resources that have been made avialable to him. |

19 I. Mail Tampering

20 The findings indicate that it is necessary for the Plaintiff to plead
21jhow he discovered his mail had been tampered with. First and foremost, the
22|/plaintift objects to this intertiection of a requirement to the pleading
23{Standard. The findings indicate no caselaw or regulation requiring this. |
24\However, plaintiff will disclose that he discovered the tampering when the
25|Clerk/analyst at the Government Claims Board signed a declaration that the
2¢6{documents in question had not been recieved/were not in the records of the
27|Government Claims Board (Exact verbiage can be provided, but is curently
28 unavailable while in the prison R&R Storage Annex) .

 

 

 
 

 

O01

02

03

04

05
06
07
08
09
10
11
12
13
14
15
16
17
18
‘19
20
21
22
23
24
25
26
27

- 28

_ Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 2 of 8

this declaration was used innthe Gann v. Ugwueze case (17c0341) to
»Substantiate a erroneous demurrer. The Magistrate Judge appears to acknowledge
the discovery on page 5 In. 9-13. , \

Further in 2019 U.S. Dist Lexis 110243 Strohmeyer v. Balanger July 2,
2019; "Unidentified mailroom officers delaying, not delivering and
destroying mail" was enough to substantiate a lst amendment violation, since
prisoners have a first amem:dment right to send and recieve mail. Witherow v.
Paff, 52 F.3d 264, 265: (9th Cir. 1995).

II. Access. to Court

The plaintiff in his pleading only made a brief statement regarding his
case as is the pleading standard. Plaintiff was denied access to the courts
(even as ntoed by this Magistrate Judge) if for no other reason than to |
litigate the prison conditions surrounding his religious observance, as well
as restricting his claiams forms and barring state tort actions. As the
Magistrate notes on page 9 Ina 21-26, plaintiff also plead these as forward
looking litigation:that had been hindered, as related to the lost claims of
missed meals and religious freedom. The magistrate only makes an arguement
here that additional information is necessary, contrary to the reccommendation
that no further amendment would be fruitful. Plaintiff made his pka&an
statement, w/ jurisdiction, his relief entitled, and the demand for relief
sought for this claim as is required by Fed. Civ. Prod. 8(a).

By defendants actions they provided a challenge to plaintiff's
conditions of confinement; i.e. "Penal institutions may not actively interfere
with inmates' attempts to prepare or file legal documents, and must provide
prisoners a reasonably adequate opportunity to present claimed violations of
fyndamental constitutional rights to the courts" Lewis v. Casey, 518 U.S. 343,

350-51, 116 S.Ct. 2174, 135 L.Fd.2d 606 (1996); see also Hebbe v. Pliler, 627

F.3d 338, 492 19th Cir. 2010) . The actions of defendants most certainly

[Ns

 

 
 

 

Ol
02)
03
04

05

06}

07
08
09
10
11
12
13
14
15

16
17
18

13
20
21
22
23

24
25
26
27

28

 

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 3 of 8

constitute as pled a violation of this nature.

Note that the efforts of the defendants retaliation as already
found cognizable in the F&R hindered the litigation. See; "Alleged
manifestatioins of prison officials’ retaliation against inmates for their
litigation activities did not themselves have to amount to violation of
inmates constitutional rights in order to permit inmates to maintain. §1983
action for prison officials' alleged intent to impede access to courts."
[Emphasis added] Madewell v. Roberts, 909 F.2d 1203 42 U.S.CA. §1983.

Of INCREDIBLE note; "Inmate's allegations that prison officials

confiscated: and failed to ship his legal files and other legal materials wher

he was transferred to another prison, which caused him to default in several
cases, intercepted his outgoing mail and prevented documenas from’ being |
filed in court, and seized his computer aequipment and several typewriters,
which prevented him from submitting his pleasings because they were not
typewritten, were sufficient to state civil rights claim under §1983."
Walker v. Clark, 53 Fed.Appx. 804 42 U.S.C.A. §1983.

Note that the plaintiff specifically named the deficiencies in his
int ended legal filings, i.e. the names, dates, and quotes and the actual
injury of lack of meals and rejection of the religious exp.r-ession (observance
were pled. |

Plaintiff was denied his legal materials, and even typewriter, and this
is actionable under 1983, “Deprivation of inamte4s legal materials by prison
authorities resulting in prejudice to the inmate in proceedings with a legal

claim, may be actionable under §1983." Castro ¥- Tecan, 29 Fed .Appx. 463.

destroyed his legal documents, materials, and typewriter he was highly prejudi¢ed

in his ability to access the courts and litigate his pr&son conditions. Plain-
tiff placed the documents into the hands of defendants as stated in the claim.

3

 

I
 

 

O1
02
03
04
05
06
07
08
a9
10
1
12
13
14
15
16
17
18
19
20
21
22
23
"24
25
26
27

28

Bt

vague, yet the claim explicitly explains Kosher Observance and Holiday

i

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 4 of 8

At that time they were intentionall destroyed and lost, this included

notes, court trial transcripts (partial "discovery" over 3 yeaus later),
receipts for merchandise taken at that time (they destroyed receipts of the
merchandise being destroyed and stolen). The only partial recovery was years
later some of the trial (only some) transcripts, leaving plaintiff only able
to proceed on his criminal post-conviction relief, and litigation that had
other sources of evidence such as a subsequent surgery that had not yet
occurred at the time of the constitutional violation. See;

“State prisoner had viable civil rights claim based on allegations that
legal papers and documents were accepted and thereafter intentionally lost by
institutional:staff, and that, without documents, including sales reciepts
for merchandise he was alleged to have stolen, he was severely limited in purstiing
post-conviction relief." 42 U.S.C.A. §1983; Fed. Rules ‘Civ. Proc. Rule 12(b) (6
28 U.S.C.A. Gregory v. Nunn, 895 F.2d 413,

Plaintif iclearly states a cognizable claim and any deficiency can
be remedied.:

III. Free Exercise

The F&R is inconsistent in regards to the free exercise screening.
Itystates no linkage to a defendant, yet notes in the access to courts the

various notes confiscated and named Hacker and Sherman. It says the claim is

observance such as Channukah. Further amendment can name Doe defendants and
PRA requests can be made to try and garnish names for aporoxiamte dates.
The allegation of who denied meals uses the job titles, and further information
requested such-as. the fact.-that it-was. dinner meals, -at- approximately 1700
hours can be included via amendment by motion of the court. Jumping to the
conclusion that the claim is non-cognizable is beyord.d the scope of screening
and the requirements added by the Magistrate Judge exceep that of 1983.

4.

 

 
 

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 5 of 8

01] If the Magistrate Judge needs additional information to determine whether

02|a claim passes or survives screening then the court can place an order onto

03 the petitioner . Screening as non-cognizable claims is not appropriate.

04 Tf specific information is needed to solidify a claim, then further

05/ amendment is appropriate is the information cannot be gathered by the above

06} order, But easy-going screening as non-cognizable only serves to limit the

07 Plaintiff on his claims and prejudices him in his action. Plaintiff

08] Objects ‘to the above mentioned screening as non-cognizable assertions.

09 ' Plaintiff does not believe that it is the intention of §1983 screening
10; to be used as an extra layer of litigation on behalf of the defendants, but

11{ instead only to determine if there is a liberal link from a claim to:a

12} Constitutional footing. I.e., they denied plaintiff kosher meals and holiday

13| Observances over an entended period of time in the year of 2015-2016

14] (December 2015, Hebember 2016). That is a concrete link, explicitly stating

15] that the man in charge:of petitionar's custody was directly made aware and

16] failed to correct the problem (Sherman/Hacker) completes the necessities. If

17| this court wishes for additional Does to be added in place ‘of job titles then

18) amendment is appropriate, if the name of the facility captains (Martinez/Haak)

19 is what is needed then a order can suffice or amendment, not screening as

20; non-cognizable.

21 - IV. Due Process

22 Again it appears the Magistrate misunderstood, no post-loss remedy

23} was meaningfully available due to the confiscation of legal documents and

24] interfearracne with the mail. Further, The state tort law requires that the

25 grievance process. be utilized prior.to- filing in state court, this too was

26 interfearred with, denying a post-deprivation remedy. The arquement isn't

o7|meant to say that the right to grieve was messed with, but that right to file

gg} Suit was by the requirement of the use of the grievance process and therefore

5

 

 

 
 

O01
02
03
04
05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23

(24
25
26
27

28

Plaintiff's claims and remedies. That is the claim, not that the plaintiff haa}

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 6 of 8

the right to file suit was interfearred with.

—

Also, the allegation of defednant clark. It's not just a false-allegatio}
claim. It is the fact that she invented a false allegation to cancell the
inmate appeal, and once an appeal has been cancelled (if not reinstated) then
the inmate is barred from filing in state court and proceeding in any court
action. By her doing this she interfearred with plaintiffs access to the court}
Plaintiff does not know how to word things in the proper legal context but
makes every effort to do so, the F&R seems to mis-interpret a great deal of
the plaintiffs allegations and ignoring their common nexus, each supporting
the other making not many small claims, but a few strong claims of the same
issues. To show the entire timeline of problems from start to finish and how
systematically the plaintiff has had to continuously fight the blatend |
corruption in CDCR of its employees. How the Lieutenant E-mailed sgt. Clark

telling her to write a bogus CDCR-128 for the purpose of frustrating the

a right to accurate central file records.

V. State Law Claims.

Plaintifé reasserts that this court is appropriate for jurisdiction
over the State law claims, they do not completely cover over the constitutional
Claims - they in fact, are heavily linked. One supporting or merging with the
other, it is a waste of judicial resources to separate them and would only
Serve to create additional litigation of the same issues in two different
courts. T.e. they took my property, yes its a constitutional. violation becuase
much of it was legal work/documents - but also contained property of ‘value to
the plaintiff: It is bott a-state and federal claim and nd reason to separate
exists.

a

4

 

 
 

Ol]

02

03

04

05

06

07

08

09

16

17

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 7 of 8

VI. Conclusion.

Plaintiff provided a fairly solid case law reason for why his mail
clyaim and access to courts claim Should proceed. He also provides for a
meaningful method to shore-up his obthjer claims if they are still found to
be non-cognizable and the court considers the actual meaning behind his
claims further remedy plaintifé believes is not necessary.

While plaintiff did not have the access to redily reply and was only
able to access a limited amount of case-law to support his point he hdpes
that ‘any oversight or mis-interpretation by the honorable Magistrate Judge
can be reconciled and plaintiff's claims proceed as ppled, additional info
be garnished through court order, or further amendment be made.

Respectfully s omitted, .

eae WHY2O0 ~

 

 

 

Nathaniel Marcus Gann (Date)

Plaintiff in Pro Se

of

 

 

 

 

 
 

Case 1:19-cv-00439-DAD-JLT Document 17 Filed 09/14/20 Page 8 of 8

 

form ee wees nnane on enon UNITED SPA TES DISTRICE- COURT fe

Zaste: 7 DISTRICT OF CALIFORNIA

Nathaniel Marcas Go an |

 

Vv. , ’ Case Number: [Feu 91ST RS SeT (P2)

Q. Ga ters oo et al.

PROOF OF SERVICE

 

/E/ 20

Thereby certify that on , , Lserved a copy

 

oftheattached _objechens to Mag ediate Siudges Find ass anc Resormmundaticns .

by placing a copy in a postage paid envelope addressed to the person(s) hereinafter
listed, by depositing said envelope in the United States Mail at
Chewel lq CALS CORN TA

(List Name and Address of Each Clerk of the Cound

Defendant or Attorney Served) Room iSol
° 2

United Steles Distaret Cou st

2566 Tulane Sdroct
Fresre, CA F372)

I declare under penalty of perjury that the foregoing is true and correct.
%
Jette Lise [Gow

(Signature of Person Completing Service)

 

 

 

 
